DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 06/11/2021 has been entered.
Response to Arguments
On pages 9–10 of the Remarks, Applicant contends the combination of Chen-1 and Chen-2 fails to teach or suggest turning on sub-PU TMVP for a block size of 8x8 and turning off sub-PU TMVP for block sizes of 4x4, 4x8, or 8x4.  Examiner disagrees for the reasons set forth for the rejection of claim 1, infra.  Specifically, Chen-2’s paragraph [0129] explains that when the PU size is closer to what the art conventionally considers a sub-PU size, the PU is too small to efficiently take advantage of sub-PU TMVP.  Such a teaching, in combination with Chen-1’s paragraphs [0037]–[0039], which teaches the sizes of 4x4, 4x8, and 8x4 are considered sub-block sizes, teaches or suggests turning off sub-PU TMVP for block sizes of 4x4, 4x8, and 8x4 since those PU sizes are more akin to sub-PU sizes.  For the foregoing reasons, Examiner is not persuaded of patentability.  Accordingly, the rejection is sustained.
Other claims are not argued separately.  Remarks, 10.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 8–10, 14, 15, and 17–19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2016/0219278 A1) (herein “Chen-1”) and Chen (US 2018/0310017 A1) (herein “Chen-2”).
Regarding claim 1, the combination of Chen-1 and Chen-2 teaches or suggests an image decoding method performed by a decoding apparatus, the method comprising:  deriving a sub-block based temporal motion information candidate of a current block (Examiner notes Applicant admits in paragraph [0020] of the published Specification that this candidate is an ATMVP candidate; Chen-1, ¶¶ 0006–0007:  teaches identifying sub-prediction unit (sub-PU) ATMVP candidates of a current block each having motion information; Chen-1, ¶ 0023:  teaches sub-blocks are also known as sub-PUs) by determining whether the sub-block based temporal motion information candidate can be derived based on a size of the current block (Consistent with the preceding citation, Examiner finds sub-PU ATMVP works on sub-blocks, which by definition are smaller than the current block; In addition, while Chen-1 does not appear to teach a size limitation for turning off sub-PU temporal motion candidates, Chen-2, ¶¶ 0129 and 0141:  teach that when a current PU is smaller in size, sub-PU TMVP candidates are turned off due to inefficiency; Chen-2, ¶ 0129:  ; constructing a motion information candidate list for the current block based on the sub-block based temporal motion information candidate (Chen-1, ¶ 0116:  teaches “candidate list construction”; Chen-1, Fig. 10, Element 258:  teaches adding the ATMVP candidate to the candidate list; Chen-2, ¶ 0011:  teaches adding a sub-PU TMVP candidate to the candidate list for the current block (PU)); deriving motion information of the current block based on the motion information candidate list (Chen-1, Abstract:  explains the candidate list is ultimately used to derive the motion information for coding the current block); and generating prediction samples of the current block based on the motion information of the current block (Chen-1, ¶ 0005:  teaches spatial or temporal prediction results in a predictive block, the predictive block being a block of reference samples; Chen-1, Fig. 10, Element 262:  teaches predicting the current block using the candidate selected from the candidate list), wherein the sub-block based temporal motion information candidate of the current block is derived based on motion vectors of sub-blocks of a corresponding block located in a reference picture (Chen-1, Fig. 8:  illustrates the current PU in picture 180 is predicted based on motion vectors of sub-blocks of corresponding reference picture 182; Chen-2, Fig. 5 and ¶ 0066:  illustrate and describe that the current block utilizes sub-block based TMVP candidates are motion vectors of corresponding sub-blocks in a reference picture), the corresponding block in the reference picture is derived based on a motion vector of a spatial neighboring block of the current block (Chen-1, ¶ 0111:  teaches motion vectors of the spatial neighbors can be used to identify the temporal reference picture; Chen-2, ¶ 0076:  teaches initial vectors to identify reference picture can be based on spatial neighbors of the current block; see also Chen-2, ¶ 0007), and wherein an availability of the sub-block based temporal motion information candidate of the current block is determined based on whether a height or a width of the current block is less than 8 (Chen-2, ¶¶ 0129 and 0141:  teach that when a current PU is smaller in size, sub-PU TMVP candidates are turned off due to inefficiency; Chen-2, ¶ 0129:  specifically explains that when the PU size is closer to what the art considers would be conventionally a sub-PU size, then the PU is too small to efficiently take advantage of sub-PU TMVP; Chen-1, ¶¶ 0037–0039:  teaches the sizes of 4x4, 4x8, and 8x4 are considered sub-block sizes; Therefore, the combination of Chen-1 and Chen-2 teaches or suggests turning off sub-PU TMVP for block sizes of 4x4, 4x8, and 8x4 since those PU sizes are more akin to sub-PU sizes), wherein the sub-block based temporal motion information candidate of the current block is not available based on the size of the current block being one of a 4x4, 4x8, or 8x4 size (Chen-2, ¶ 0129:  specifically explains that when the PU size is closer to what the art considers would be conventionally a sub-PU size, then the PU is too small to efficiently take advantage of sub-PU TMVP; Chen-1, ¶¶ 0037–0039:  teaches the sizes of 4x4, 4x8, and 8x4 are considered sub-block sizes; Therefore, the combination of Chen-1 and Chen-2 teaches or suggests turning off sub-PU TMVP for block sizes of 4x4, 4x8, and 8x4 since those PU sizes are more akin to sub-PU sizes), wherein the sub-block based temporal motion information candidate of the current block is available based on the size of the current block being 8x8 size (Chen-2, ¶ 0129:  specifically explains that when the PU size is closer to what the art considers would be conventionally a sub-PU size, then the PU is too small to efficiently take advantage of sub-PU TMVP; Chen-1, ¶¶ 0037–0039:  teaches the sizes of 4x4, 4x8, and 8x4 are considered sub-block sizes; Therefore, the combination of Chen-1 and Chen-2 teaches or suggests turning off sub-PU TMVP for block sizes of 4x4, 4x8, and 8x4 since those PU sizes are more akin to sub-PU sizes).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Chen-1, with those of Chen-2, because both references are drawn to the same field of endeavor (sub-PU temporal prediction) and because combining Chen-1’s TMVP with Chen-2’s teaching of setting a minimum size for enabling sub-PU TMVP represents a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Chen-1 and Chen-2 used in this Office Action unless otherwise noted.
Regarding claim 5, the combination of Chen-1 and Chen-2 teaches or suggests the image decoding method of claim 1, wherein information on a size of the sub-blocks is signaled (Chen-1, ¶ 0129:  teaches sub-block size can be signaled).
Regarding claim 6, the combination of Chen-1 and Chen-2 teaches or suggests the image decoding method of claim 1, wherein the step of deriving the motion information of the current block comprises dividing the current block into sub-blocks of a 8x8 size (Chen-2, ¶ 0065:  teaches dividing the current PU into sub-PUs of , and deriving the motion information including motion vectors of sub-blocks in the current block based on the sub-block based temporal motion information candidate derived based on motion vectors of sub-blocks in the corresponding block (Chen-2, Fig. 5:  teaches sub-block based temporal motion information for the current block; see also treatment of claim 1).
Regarding claim 8, the combination of Chen-1 and Chen-2 teaches or suggests the image decoding method of claim 1, wherein the motion vector of the spatial neighboring block of the current block is a motion vector of one of a bottom-left corner neighboring block, a left neighboring block, a top-right corner neighboring block, a top neighboring block, or a top-left corner neighboring block of the current block (Chen-2, Fig. 3:  illustrates the spatial neighboring blocks of the current block as claimed, respectively as A0–B2).
Regarding claim 9, the combination of Chen-1, Chen-2, and Lee teaches or suggests the image decoding method of claim 1, wherein the sub-block based temporal motion information candidate of the current block includes sub-block motion vectors (Chen-2, Fig. 5:  illustrates sub-block motion vectors for the temporal candidate; see also treatment of claim 1), wherein the step of deriving the sub-block based temporal motion information candidate of the current block comprises:  deriving a motion vector of a block located at a center of the corresponding block as a representative motion vector (Chen-2, ¶¶ 0081 and 0082:  teaches using a center position and an initial motion vector for checking (identifying) the reference picture; Chen-2, ¶ 0083:  teaches initial motion vectors for sub-PUs), wherein based on a first motion vector of a first sub-block among sub-blocks in the corresponding block being available, a first sub-block motion vector, related to the first sub-block, among the sub-block motion vectors of the sub-block based temporal information candidate is derived based on the first motion vector of the first sub-block (Examiner finds this limitation is saying that when the motion vector for the sub-PU is available, it is used; Chen-2, ¶ 0086:  describes the process of finding the motion information, including motion vectors, for the sub-PU collocated locations in the reference picture for use as the motion vector of the sub-PU of the current block), wherein based on a second motion vector of a second sub-block among sub-blocks in the corresponding block being unavailable, a second sub-block motion vector, related to the second sub-block, among the sub-block motion vectors of the sub-block based temporal information candidate is derived based on the representative motion vector (Chen-1, ¶ 0093:  teaches that when the sub-PU motion information is not available, the motion information can be set equal to the “representative motion information”).
Claim 10 lists the same elements as claim 1, but is drawn to the corresponding encoding method.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim. 
Claim 14 lists the same elements as claim 5, but is drawn to the corresponding encoding method.  Therefore, the rationale for the rejection of claim 5 applies to the instant claim. 
Claim 15
Claim 17 lists the same elements as claim 8, but is drawn to the corresponding encoding method.  Therefore, the rationale for the rejection of claim 8 applies to the instant claim. 
Claim 18 lists the same elements as claim 9, but is drawn to the corresponding encoding method.  Therefore, the rationale for the rejection of claim 9 applies to the instant claim.
Claim 19 lists the same elements as claim 1, but in CRM form rather than method form.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chujoh (US 2021/0067798 A1) teaches much of the implicated subject matter and also that to turn off ATMVP means that no ATMVP candidates are stored in the merge candidate list (¶ 0157).
Laroche (US 2015/0264390) teaches that when a collocated block in a previous frame does not exist or does not have a motion vector, the center of the collocated block is used (¶ 0190).
Chen (US 2018/0098063 A1) teaches when a collocated sub-block is not available, it is substituted with a center block of the prediction unit (collocated block) (¶ 0095).
He (US 2017/0289566 A1) teaches when a collocated sub-block in the reference picture is unavailable, the block at the center position of the current prediction unit in the collocated reference picture is used instead (¶ 0121).
Han (US 2021/0076029 A1) teaches sub-block based TMVP candidates (e.g. ¶ 0216).
Park (US 2017/0188028 A1) teaches a minimum size of sub-block set at 8x8 (¶ 0182) and teaches restricting certain inter-layer candidates based on the size of the current block (e.g. ¶¶‌ 0379–0381), which Examiner finds would teach or suggest to the skilled artisan restricting TMVP candidates in similar fashion due to the similarities between inter-layer prediction and temporal prediction.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Hess whose telephone number is (571)270-7933.  The examiner can normally be reached on Mon - Fri 9:00am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL J HESS/Primary Examiner, Art Unit 2481